Title: To George Washington from Edmund Randolph, 18 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  German Town [Pa.] August 18. 1794.
               
               The following remarks occur upon the statement of Colo. Hamilton, which you did me the honor of communicating to me this morning.
               1. In what manner is it to be exhibited to the public?  or in other words, is it to be introduced under the known or allowed countenance of the President?  As I do not see, how the one or the other can be avoided, it seems proper to call his attention to these points.
               The specifying of names in the third page, and the omission of all names, except Cannon and Gallatin in the 16th page, when the names of the other persons assembled at Pittsburg are known, will be interpreted into a kind of warfare waged by the President against individuals in the former case, and a desire of selecting for odium Gallatin, whose hostility against the Secretary of the treasury is well known. May it not be better to pass over names?  They are sufficiently notorious already; and if such an idea, as I have suggested should be endangered, it would be an inconvenient thing without any profit.
               In the 4th page it is objected to these men, that they criticize the salaries of the public officers. This does not absolutely belong to the subject, and the President will readily see, why, if it be not necessary, it may be more delicate to leave out the remark.
               In page 5th I repeat the remark as to names, as well as the last remark about salaries.
               It will occur, on reading the marshall’s letter in page the 8th that he ought to have tried a posse comitatus and that it never has been tried: and this will be urged, as an insinuation of eagerness to get at military force. The like observation will arise, upon reading the close of the first paragraph in the 19th page.
               The affair of the Maniac in the 11th page will be exposed to
                  
                  some shafts of ridicule, inserted as it is among the criminations of the insurgents, in the appeal of the President to the understanding of the people; which this statement will be considered.
               In page 18th, the reasoning on the terms legal 
               measures to obstruct the operation of a law savours more of the acuteness of a lawyer, than the gravity and solid reasoning of the President. Suppose for instance, they had associated against drinking excised liquors, and keeping stills; would not this have been a legal measure; and would it not have obstructed the operation of a law?
               In page 19th The supervisor is said to have been sent up with certain objects. Was it known to the President, that he went to obtain evidence of those, who composed the meeting at Pittsburg?  This circumstance would be pregnant with many remarks; especially as the attorney general is afterwards said to have been of opinion, that they were not indictable. For why send to inquire into the conduct of men, who were not liable to prosecution?  The supervisor and his report will be treated, as they have been with much contempt.
               The opinion of the attorney general, as stated in page 21st is not now recollected; but a great doubt is entertained, whether there be not inaccuracy, at least so far as this, that the statement is not as strong as the opinion.
               In page 22d the representations referred to are, I believe more favorable to government, than as they are quoted.
               In page 37th an opportunity is offered to rectify, what Major Lenox complained of; and besides, it will be considered as uncandid, not to notice, that he had served all the processes, except one.
               2. These observations result from the examination, which I have been able to give the paper. There may be more, deserving attention, than I have pointed out. But under the possibility of your becoming responsible for what nothing but a repeated examination can secure you: under the facility, with which the facts may be communicated to the public, without your intervention; and after your having given the essence and summary of these facts in your proclamation; I wish, that the paper should be communicated to the world in some other manner, than under your auspices. I confess, that I never can approve the drawing forth of your name and character, without necessity.
               3. If on the other hand, you should be of opinion, that your being supposed to have authorized the publication does not
                  
                  commit you, and that the whole affair rests upon the responsibility of the Secretary of the treasury alone—it may be still expedient to recommend to his notice, such of the preceding remarks as have any weight, and the word "the" instead of these in the 14th line of the first page, and the word "if" instead of "of" in the 10th line of the 27th page; both of which affect the sense. I have the honor, sir, to be, with the highest respect and sincere attachment yr mo. ob. serv.
               
                  Edm: Randolph.
               
            